ORDER
PER CURIAM.
Tracy Delores Washington (Mother) appeals from the family court’s order, judgment and decree terminating her parental rights to T.C.W. (Child), pursuant to 211.447 RSMo 2000.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. The trial court’s termination of parental rights as to Child's father is not a subject of this appeal.